 1

 2

 3

 4

 5

 6

 7

 8

 9                       UNITED STATES DISTRICT COURT
10                               EASTERN DISTRICT OF CALIFORNIA

11
     SCOTT NORDBYE,                                    Case No. 1:19-cv-00940-DAD-SAB
12
                    Plaintiff,           ORDER REQUIRING DEFENDANT
13                                       MOUNTAIN LION TO APPEAR ON
          v.                             OCTOBER 9, 2019 TO SHOW CAUSE WHY
14                                       SANCTIONS SHOULD NOT BE ISSUED
     MOUNTAIN LION ACQUISITIONS INC., et FOR FAILURE TO COMPLY WITH
15   al.,                                COURT ORDER

16                  Defendants.                        (ECF No. 18)

17

18         On July 10, 2019, the Court issued an order setting a mandatory scheduling conference

19 for September 24, 2019. (ECF No. 3.) Pursuant to the order setting the mandatory scheduling
20 conference, the parties were ordered to file a joint scheduling report one full week prior to the

21 scheduling conference. (ECF No. 3 at 2.) On September 1, 2019, a joint scheduling report was

22 filed which contained responses from Plaintiff and Defendant Trans Union, LLC, however, the

23 joint scheduling report signifies that the parties were unable to obtain responses from Defendant

24 Mountain Lion Acquisitions, Inc. (“Mountain Lion”), and the report contained no information

25 from Defendant Mountain Lion. (ECF No. 17.) On September 18, 2019, an order issued

26 requiring Defendant Mountain Lion to show cause why sanctions should not issue for the failure
27 to comply with the order setting the mandatory scheduling conference in this action. (ECF No.

28 18.) A written response to the order to show cause was to be filed by September 23, 2019. (Id.)


                                                   1
 1 Thereafter, the parties filed amended joint scheduling reports that appear to contain the required

 2 information from Defendant Mountain Lion. (ECF Nos. 19, 20.) However, Defendant Mountain

 3 Lion failed to file a direct response to the Court’s September 18, 2019 order to show cause, and

 4 the amended joint scheduling reports did not discharge the order to show cause. On September

 5 23, 2019, in a response to a stipulated motion to continue the scheduling conference, the Court

 6 reminded Defendant Mountain Lion that a direct response to the order to show cause was

 7 required but had not been filed. (ECF No. 22.) The September 23, 2019 deadline has now

 8 passed and Defendant Mountain Lion has failed to file a response to the order to show cause.

 9          Local Rule 110 provides that “[f]ailure of counsel or of a party to comply with these

10 Rules or with any order of the Court may be grounds for imposition by the Court of any and all

11 sanctions . . . within the inherent power of the Court.” The Court has the inherent power to

12 control its docket and may, in the exercise of that power, impose sanctions where appropriate.

13 Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir. 2000).

14          Accordingly, IT IS HEREBY ORDERED that Defendant Mountain Lion shall appear

15 before United States Magistrate Judge Stanley A. Boone, at the United States Courthouse, 2500

16 Tulare St., Fresno, California, Courtroom 9, on Wednesday, October 9, 2019, at 10:00 a.m. to

17 show cause why sanctions should not be imposed for the failure to comply with a court order.

18
     IT IS SO ORDERED.
19
20 Dated:     September 24, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28


                                                    2
